Citation Nr: 1436983	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (2002) for a nasal disability, claimed as difficulty breathing through the nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his January 2007 substantive appeal, the Veteran requested a hearing before the Board.  However, in September 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 (2002) for a nasal disability, claimed as difficulty breathing through his nose, which he states was caused by three nose surgeries performed at the West Los Angeles VA Medical Center (VAMC) in February 2000, August 2001, and May 2002.  See, e.g., August 2005 Veteran statement.

The Veteran submitted two letters by Dr. J.H.S., dated in July 2002, discussing his examination and consultation with the Veteran regarding a fourth surgery on the Veteran's nose to improve the Veteran's breathing.  The Veteran also submitted a statement for anesthesia services, listing the service date as September 2002.  However, the record does not contain any of the treatment records or reports from the September 2002 surgery performed by Dr. J.H.S., or any follow-up care.  Importantly, the October 2006 VA examiner noted in his report that it was "apparent that had [Dr. J.H.S.] performed the surgeries early on, he would have been more likely to have utilized the spring mechanisms," but that aspects of the surgery actually performed by Dr. J.H.S. are unknown.  On remand, the AOJ should make reasonable efforts to obtain any treatment notes and surgical reports from Dr. J.H.S.

The examination report by the October 2006 VA examiner is inconsistent.  Although the examiner stated there was no evidence of negligence or carelessness in the record, the VA examiner then questioned why the VA surgeons did not use internal nasal springs to open the Veteran's nostrils.  The examiner stated that the question of error in judgment or a similar instance of fault on the part of VA in furnishing the surgical treatment to the Veteran was open to speculation, but did not provide concrete reasons why these questions were open to speculation, but simply noted his inability to explain why internal springs were not employed by the VA surgeons, and potential culpability on the part of the Veteran.  Finally, although the VA examiner suggested there may be a certain degree of culpability on the part of the Veteran, it is unclear what the VA examiner is suggesting as he did not identify what the actions taken or not taken by the Veteran, and the Veteran strongly denies that he refused any type of surgery or that he did not use Breathe Right strips as directed.  See January 2007 substantive appeal.  On remand, the AOJ should submit the evidentiary record to a new VA examiner with the appropriate expertise to be reviewed, and the examiner should opine as to whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.

Finally, in May 2006 the RO requested all available medical records from the West Los Angeles VAMC regarding the Veteran's three surgeries, to "include copies of SF 522, if completed or progress notes documenting all information and/or counseling provided to the veteran, their family or representative concerning the procedure or treatment."  In July 2006, the West Los Angeles VAMC responded, "You state you have CAPRI notes.  No extra admissions for 2000 to 2002 listed in computer.  Only was amb surg [sic] 5/9/02.  Which [sic] you should have from CAPRI notes."  It is unclear whether the West Los Angeles was indicating that there were no further records available besides the CAPRI notes.  The VA treatment notes of record indicate the Veteran signed consent forms before his surgeries, but no informed consent forms are of record.  See, e.g., May 2002 Pre-Op Checklist; August 2001 Pre-Op Checklist; February 2000 Operation Report (stating the patient "was consented" before being brought to the operating room); see also July 2001 ENT Clinic Note ("Risks and benefits discussed with [patient] who understand[s] there is a 30% chance of failure of this surgery given the severity of the condition[.]").  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2013).  Accordingly, on remand the AOJ should obtain any informed consent forms or records related to the Veteran's three VA surgeries.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his nose and any nasal surgery.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include records from Dr. J.H.S. regarding the Veteran's September 2002 nose surgery as well as any pre- or post-surgical care.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records.  The AOJ should also undertake appropriate development to obtain any informed consent records from the West Los Angeles VAMC regarding the Veteran's nose surgeries in February 2000, August 2001, and May 2002.  These records should include copies of SF 522, if completed, or progress notes documenting all information and/or counseling provided to the Veteran or his family concerning the proposed procedures.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.
 
3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, a record review should be performed by a VA examiner with the appropriate expertise to determine if the Veteran's additional nasal disability was due to an instance of fault on VA's part in furnishing the Veteran's three nose surgeries.  If possible, the VA examiner should be a physician who has not treated the Veteran in the past.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should opine as to whether the Veteran's additional nasal disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure(s) was an event not reasonably foreseeable.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



